DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to an amendment/response filed on 3/10/2022.
Claims 1 and 5 have been amended.
No claims have been cancelled. Claim 4 was cancelled previously.
No new claims have been added.
Claims 1-3 and 5 remain pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/22/2022 and 6/8/2022 have been entered and considered by the examiner.
Response to Arguments
Applicant's arguments filed 3/10/2022 have been fully considered but they are not persuasive. 	Regarding the 35 U.S.C. 112(a) rejection of claims 1 and 5, Applicant argues that the claims have been amended to recite “the processor selects a mobility level out of a plurality of the mobility levels in response to the movement state, a type of the user device and a required delay time.” Page 6 of Applicant’s arguments filed on 3/10/2022 cites paragraphs [0029]-[0030] and [0045] of the originally-filed specification as providing support for such amended claim language. 	The Examiner respectfully disagrees. A text search of Applicant’s specification for the term “delay” reveals that “delay” is mentioned only a single time in Applicant’s specification (in paragraph [0030]), but such a delay time attribute is not characterized as “a required delay time.” Paragraph [0030] instead appears to simply recite that an example of the attribute may include the delay time (Latency). A text search for the term “latency” also yields only the same single hit in paragraph [0030]. Furthermore, paragraph [0030] states that “[t]he user information indicates at least one of an attribute and a state of the UE 100,” which appears to state that the user information may potentially indicate only a single attribute and a single state of the UE. This interpretation appears to be reinforced by Applicant’s cited paragraph [0045], which provides an example wherein “the mobility level selector 330 can select the mobility level based on the type of the UE 100 (enhanced mobile broadband (eMBB), machine type communication (MTC)) in addition to the movement state of the UE 100.” Such an example is limited to selection of a mobility level based on a single attribute (e.g., the type of the UE) and a single state of the UE. As was also discussed above, paragraph [0045] (nor any other portion of Applicant’s specification) appears to describe selection of a mobility level based on a required delay time, let alone “in response to the movement state, a type of the user device and a required delay time.” Claims 1 and 5 thus contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. For the purpose of this examination, the Examiner will interpret “the processor selects a mobility level out of a plurality of the mobility levels in response to the movement state, a type of the user device and a required delay time” as written.	Regarding the 35 U.S.C. 103 rejection of claims 1 and 5, Applicant argues that Sharp and Nokia do not teach (i) “the processor selects a mobility level out of a plurality of the mobility levels in response to the movement state, a type of the user device and a required delay time.” Applicant asserts that the claimed “type of the user device” must be interpreted “in light of the specification,” and that examples of user device “type” include enhanced mobile broadband (eMBB) and machine type communication (MTC).	The Examiner respectfully disagrees with Applicant’s interpretation of the prior art. In response to applicant's argument that the references fail to show certain features of applicant' s invention, it is noted that the features upon which applicant relies (i.e., “examples of user device type include enhanced mobile broadband (eMBB) and machine type communication (MTC)”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). A broadest reasonable interpretation of a user device type in light of the specification thus does not require an explicit interpretation wherein the claimed “type of the user device” must be interpreted as examples of user device type within the specification such as enhanced mobile broadband (eMBB) and machine type communication (MTC). With regard to the teachings of the prior art, Sharp teaches that the base station apparatus 2 may estimate the moving speed of the mobile station apparatus using the received speed estimation information (Sharp; Figs. 3-4; [0088]-[0093]). Speed estimation information may include several different attributes/states of the user device (Sharp; Figs. 3-4; [0088]-[0093]). For instance, speed estimation information may include physical cell ID information of cells that the mobile station apparatus has moved within in combination with time stamp information regarding when the mobile station apparatus moves to the cells (Sharp; Figs. 3-4; [0088]-[0093]). The base station may use such information to determine a mobility state such as a normal, intermediate, or high-speed mobility state, which may be reasonably interpreted as a mobility level selected out of a plurality of the mobility levels (Sharp; Figs. 3-4; [0088]-[0093]). The base station may thus be broadly reasonably interpreted as selecting a mobility level out of a plurality of the mobility levels in response to the movement state. However, Sharp does not specifically disclose the processor selects a mobility level out of a plurality of the mobility levels in response to a type of the user device and a required delay time. As can be seen for instance in at least Section 6.3.2.2 of Nokia, the UE and the network may support a range of NextGen Idle Modes in order to support a wide range of use cases (Nokia; Introduction; Section 6.3.2.2). Such modes may be broadly reasonably interpreted as a plurality of mobility levels, and such use cases are discussed for instance in the bulleted section of the Introduction (Nokia; Introduction; Section 6.3.2.2). Such use cases may include IoT UEs that need not be reachable at all times from the network and UEs that are limited to the coverage area of one or more eNBs (e.g., covering a factory floor), which may be broadly reasonably interpreted as use cases based on a type of the user device (Nokia; Introduction; Section 6.3.2.2). A NextGen Idle Mode (i.e., a mobility level out of a plurality of mobility levels) may thus be broadly reasonably interpreted as being selected for a UE based on a type of the user device. Such use cases may also include UEs or applications that require low latency or access to local content and consumer devices and applications that require seamless connectivity with IP address preservation, which may also be broadly reasonably interpreted as use cases based on a required delay time (Nokia; Introduction; Section 6.3.2.2). A NextGen Idle Mode (i.e., a mobility level out of a plurality of mobility levels) may thus also be broadly reasonably interpreted as being selected for a UE based on a required delay time (Nokia; Introduction; Section 6.3.2.2). Nokia may thus be broadly reasonably interpreted as teaching the selection of a mobility level in response to a type of the user device and a required delay time. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	Regarding claims 1 and 5, claim 1 has been amended to recite “the processor selects a mobility level out of a plurality of the mobility levels in response to the movement state, a type of the user device and a required delay time.” The corresponding independent method claim 5 has been amended similarly. Page 5 of Applicant’s arguments filed on 3/10/2022 cites paragraphs [0029]-[0030] and [0045] of the originally-filed specification as providing support for such amended claim language. A text search of Applicant’s specification for the term “delay” reveals that “delay” is mentioned only a single time in Applicant’s specification (in paragraph [0030]), but such a delay time attribute is not characterized as “a required delay time.” Paragraph [0030] instead appears to simply recite that an example of the attribute may include the delay time (Latency). A text search for the term “latency” also yields only the same single hit in paragraph [0030]. Furthermore, paragraph [0030] states that “[t]he user information indicates at least one of an attribute and a state of the UE 100,” which appears to state that the user information may potentially indicate only a single attribute and a single state of the UE. This interpretation appears to be reinforced by Applicant’s cited paragraph [0045], which provides an example wherein “the mobility level selector 330 can select the mobility level based on the type of the UE 100 (enhanced mobile broadband (eMBB), machine type communication (MTC)) in addition to the movement state of the UE 100.” Such an example is limited to selection of a mobility level based on a single attribute (e.g., the type of the UE) and a single state of the UE. As was also discussed above, paragraph [0045] (nor any other portion of Applicant’s specification) appears to describe selection of a mobility level based on a required delay time, let alone “in response to the movement state, a type of the user device and a required delay time.” Claims 1 and 5 thus contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. For the purpose of this examination, the Examiner will interpret “the processor selects a mobility level out of a plurality of the mobility levels in response to the movement state, a type of the user device and a required delay time” as written.	Regarding claims 2-3, the claims are rejected because they depend from rejected claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharp (JP 2014-023017 cited in IDS by applicant, machine translation provided by espacenet, Sharp hereinafter) in view of Nokia; “Solution: Mobility Options”; SA WG2 Meeting #S2-114, S2-161625; Sophia Antipolis, France; April 11-15, 2016 (provided by applicant, Nokia hereinafter).	Regarding claims 1 and 5, Sharp teaches a mobility level control method and a mobility level control device (Base station apparatus 2 may perform speed estimation of a mobile station apparatus 1 in an RRC idle state; Sharp; [0084]-[0085]), comprising a processor (The base station may be comprised of a processor; Sharp; [0138], [0143]), wherein:	the processor controls (The functions of the base station may be controlled by a processor; Sharp; [0138], [0143]) a mobility level of user device in an idle mode depending on a movement state of the user device indicated by user information (As can be seen for instance in paragraphs [0044] and [0085], a state in which the mobile station is not wirelessly connected may be an RRC idle state, which may be reasonably interpreted as an idle mode. As can be seen for instance in at least paragraph [0095], the mobile station may transition to a disconnected state and the movement speed estimation process (e.g., the method of Fig. 4) may be automatically restarted (i.e., performed). Such a movement speed estimation process includes the base station apparatus 2 estimating the moving speed of the mobile station apparatus using received speed estimation information (see for instance paragraphs [0092]-[0093]), which may be reasonably interpreted as controlling a mobility level of the user device (which may be in a disconnected state and thus idle) depending on movement state information (i.e., a movement state of the user device indicated by user information). The base station may thus be broadly reasonably interpreted as controlling a mobility level of a user device in an idle mode depending on a movement state of the user device indicated by user information; Sharp; Figs. 3-4; [0044], [0085], [0092]-[0093], [0095]),	the processor acquires the user information (The mobile station apparatus 1 may transmit all or a part of information (speed estimation information) necessary for estimating the moving speed held by the mobile station apparatus 1. The base station apparatus may thus be reasonably interpreted as acquiring information on a movement state of the user device (i.e., user information); Sharp; Figs. 3-4; [0088]-[0090]); and	the processor selects a mobility level out of a plurality of the mobility levels in response to the movement state (The base station apparatus 2 may estimate the moving speed of the mobile station apparatus using the received speed estimation information. Speed estimation information may include several different attributes/states of the user device. For instance, speed estimation information may include physical cell ID information of cells that the mobile station apparatus has moved within in combination with time stamp information regarding when the mobile station apparatus moves to the cells. The base station may use such information to determine a mobility state such as a normal, intermediate, or high-speed mobility state, which may be reasonably interpreted as a mobility level selected out of a plurality of the mobility levels. The base station may thus be broadly reasonably interpreted as selecting a mobility level out of a plurality of the mobility levels in response to the movement state; Sharp; Figs. 3-4; [0088]-[0093]); and	wherein the movement state indicates a movement degree of the user device (Speed estimation information may include several different attributes/states of the user device. For instance, speed estimation information may include physical cell ID information of cells that the mobile station apparatus has moved within in combination with time stamp information regarding when the mobile station apparatus moves to the cells. Such information regarding where and when the mobile station apparatus moved may be broadly reasonably interpreted as indicating a movement degree of the user device. Such information may also include physical cell ID information that the mobile stations apparatus has stayed in that cell, the number of cells to which the mobile station apparatus has moved within one or a plurality of set times, and the number of cells having a small cell radius that the mobile station apparatus has moved within one or more set times. Such information may also include a mobility state related to the estimated current moving speed. All of such information both individually and in combination may be broadly reasonably interpreted indicating a movement degree of the user device; Sharp; Figs. 3-4; [0088]-[0093]).	However, although Sharp mentions performing paging (Sharp; [0033], [0036], [0038]), Sharp does not specifically disclose performing paging on the user device based on the selected mobility level. 	Sharp also does not specifically disclose the processor selects a mobility level out of a plurality of the mobility levels in response to a type of the user device and a required delay time.	Nokia teaches performing paging on the user device based on the selected mobility level (As can be seen for instance in at least Section 6.3.2.2, the UE and the network may support a range of NextGen Idle Modes that may be used by the network to perform paging with the UE. For instance, paging may be performed when the UE is in the Limited Idle Mode Mobility mode or the Full NextGen Idle Mode Mobility mode. Such NextGen Idle Mode Mobility modes are an attribute of the UE that may be assigned and changed on demand. Such modes may thus be reasonably interpreted as selected mobility levels. The network may thus be reasonably interpreted as performing paging on the user device based on the selected mobility level; Nokia; Section 6.3.2.2); and	the processor selects a mobility level out of a plurality of the mobility levels in response to a type of the user device and a required delay time (As can be seen for instance in at least Section 6.3.2.2, the UE and the network may support a range of NextGen Idle Modes in order to support a wide range of use cases. Such modes may be broadly reasonably interpreted as a plurality of mobility levels, and such use cases are discussed for instance in the bulleted section of the Introduction. Such use cases may include IoT UEs that need not be reachable at all times from the network and UEs that are limited to the coverage area of one or more eNBs (e.g., covering a factory floor), which may be broadly reasonably interpreted as use cases based on a type of the user device. A NextGen Idle Mode (i.e., a mobility level out of a plurality of mobility levels) may thus be broadly reasonably interpreted as being selected for a UE based on a type of the user device. Such use cases may also include UEs or applications that require low latency or access to local content and consumer devices and applications that require seamless connectivity with IP address preservation, which may also be broadly reasonably interpreted as use cases based on a required delay time. A NextGen Idle Mode (i.e., a mobility level out of a plurality of mobility levels) may thus also be broadly reasonably interpreted as being selected for a UE based on a required delay time. Nokia may thus be broadly reasonably interpreted as teaching the selection of a mobility level in response to a type of the user device and a required delay time; Nokia; Introduction; Section 6.3.2.2).	Furthermore, although the Examiner believes that Sharp teaches the user device being in an idle mode as is described above, the Examiner would like to note that Nokia also teaches that the user device may be in an idle mode (Mobility modes include Limited Idle Mode Mobility and Full NextGen Idle Mode Mobility; Nokia; Section 6.3.2.2);	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Nokia regarding communicating with devices having different mobility modes with the teachings as in Sharp regarding tracking different mobility modes. The motivation for doing so would have been to increase performance by supporting mobility on demand according to the needs of a device or application (Nokia; Introduction).	Regarding claim 2, Sharp and Nokia teach the limitations of claim 1.	Sharp further teaches the processor acquires occurrence or non-occurrence of movement of the user device and a timing of the movement of the user device (Speed estimation information may include cell ID information and time information (time stamp) when the mobile station apparatus 1 moves to the cell. The base station apparatus 2 may thus be reasonably interpreted as acquiring occurrence or non-occurrence of movement of the mobile station apparatus and a timing of the movement of the mobile station apparatus; Sharp; Figs. 3-4; [0088]-[0093]), and 	the processor selects the mobility level based on the occurrence or non-occurrence of movement and the timing (The base station apparatus 2 may estimate the moving speed of the mobile station apparatus using the received speed estimation information (i.e., the occurrence of movement information and the timing); Sharp; Figs. 3-4; [0092]-[0093]).	Regarding claim 3, Sharp and Nokia teach the limitations of claim 1.	Sharp further teaches the processor acquires whether the user device has moved from a specified unit area to another unit area (Speed estimation information may include physical cell ID information of cells that the mobile station apparatus has moved within, such physical cells may be reasonably interpreted as specified unit areas, and thus information regarding movement between cells may be reasonably interpreted as information regarding whether the user device has moved from a specified unit area to another unit area; Sharp; Figs. 3-4; [0090]-[0091]), and 	the processor selects the mobility level based on a fact that the user device has moved from the specified unit area to the other unit area (The base station apparatus 2 may estimate the moving speed of the mobile station apparatus using the received speed estimation information (i.e., a fact that the user device has moved from the specified unit area to the other unit area); Sharp; Figs. 3-4; [0092]-[0093]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997.  The examiner can normally be reached on Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC MYERS/Primary Examiner, Art Unit 2474